FOR PUBLICATION



ATTORNEY FOR APPELLANTS:                        ATTORNEYS FOR APPELLEES:

JAMES F. GROVES                                 F. JOSEPH JASKOWIAK
Lee Groves & Zalas                              LAUREN K. KROEGER
South Bend, Indiana                             Hoeppner Wagner & Evans LLP
                                                Merrillville, Indiana



                                                                      Sep 30 2014, 9:38 am

                             IN THE
                   COURT OF APPEALS OF INDIANA

YTC DREAM HOMES, INC., et al.,                  )
                                                )
      Appellants-Plaintiffs,                    )
                                                )
             vs.                                )    No. 45A03-1312-PL-467
                                                )
DIRECTBUY, INC., et al.,                        )
                                                )
      Appellees-Defendants.                     )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                           The Honorable John M. Sedia, Judge
                             Cause No. 45D01-1302-PL-21



                                    September 30, 2014


                               OPINION - FOR PUBLICATION


BROWN, Judge
       In this interlocutory appeal, YTC Dream Homes, Inc., et al. (the “Appellants”)1

appeal the trial court’s order denying five pro hac vice petitions in favor of DirectBuy,

Inc., et al. (the “Appellees”).2 The Appellants raise three issues which we consolidate

and restate as whether the court erred when it denied the pro hac vice petitions. We

reverse and remand.

                             FACTS AND PROCEDURAL HISTORY

       The Appellants consist of ten franchisees of DirectBuy, Inc. (“DirectBuy”), each

of which are located outside the state of Indiana. On February 22, 2013, the Appellants

filed a complaint3 stemming from a contract dispute through local counsel (“Local

Counsel”). On April 11, 2013, local counsel filed a Motion to Accept Admission Pro

Hac Vice (the “Motion to Accept”) which named Attorneys Kristy Zastrow, Michael

Dady, Barbara Bagdon, Joseph Goode, and Mark Leitner (the “Attorneys”), who work at

two law firms located in Minneapolis, Minnesota, and Milwaukee, Wisconsin, and asked

the court to admit the Attorneys as co-counsel for the limited purpose of this case. The

Appellants’ Motion to Accept contained Temporary Admission Receipts demonstrating

that each of the Attorneys paid $145 on April 2, 2013.

       The court initially granted the Appellants’ Motion to Accept on April 22, 2013;

however, on April 25, 2013, the Appellees filed an Opposition and Objection to the


       1
           The chronological case summary (“CCS”) lists the Appellants as follows: YTC Dream Homes,
Inc., Jasi LLC, RYM Inc., 3Ba LLC, Buy the Way LLC, Prew International Group LLC, Vest Enterprises
Inc., John J Menchaca, Rescued From Retail Inc., and Makson Enterprises LLC.
       2
         The CCS lists the Appellees as follows: DirectBuy, Inc., Troy Templeton, Scott Powell, C
Joseph Yast, Trivest Partners LP, and Bart Fesperman.
       3
           The complaint is not contained in the record.

                                                     2
Appellants’ motion arguing that the motion “fails to comply with Rule 3 of the Indiana

Rules for Admission to the bar and the Discipline of Attorneys . . . and also fails to

comply with Lake County Local Rule 45-TR3.1-5(C),” and the court vacated the order

and set the matter for hearing on June 3, 2013. Appellees’ Appendix at 19.

       On April 29, 2013, Attorney Bagdon sent an email to Appellees’ counsel with

attached materials regarding the previous Motion to Accept and requested that the

Appellees withdraw their Opposition and Objection.       The hearing was continued at

Appellants’ request, and on May 28, 2013, Local Counsel filed Amended Verified

Applications for Temporary Admission for each of the Attorneys (the “Petitions”). On

June 5, 2013, the Appellees filed an Opposition to Amended Verified Applications for

Temporary Admission of the Attorneys (the “Opposition”) arguing that the Petitions “fail

to provide any of the information required by Rule 3, Section 2(a)(4)(vii) that would

allow the Court to determine whether or not the requisite good cause exists for the

appearance in this action of out-of-state lawyers.” Id. at 61. On June 20, 2013, the

Appellants filed a Response arguing that the contents of the original Motion to Accept

was sufficient save for the omission of the Attorneys’ bar numbers and that they moved

for a continuance and amended their Petitions to include the Attorneys’ bar numbers.

They asked the court to require Appellees’ counsel to pay the Appellants’ attorneys’ fees

and costs for “responding to [Appellees’] groundless motion” pursuant to Ind. Trial Rule

11(A). Id. at 88.

       On July 8, 2013, the Appellees filed a Sur-Reply in Support of their Opposition

stating that “[a] showing of ‘good cause’ . . . is the cornerstone of Rule 3” and the


                                           3
Appellants failed to make such a showing. Id. at 130. The Sur-Reply also stated that the

Appellees’ representations regarding certain deficiencies in the Motion were completely

accurate, arguing specifically that the proper paperwork was not filed in the trial court.

The Sur-Reply also argued that even if the Attorneys had complied with Ind. Admission

and Discipline Rule 3, they are not automatically entitled to temporary admission and, in

fact, should be denied temporary admission because “[t]here is no need for out-of-state

attorneys to appear in a garden-variety contract lawsuit in which Indiana law applies.”

Id. at 133. The Appellees also noted that “admission of out-of-state lawyers whose

admitted style is ‘aggravated litigation’ per their own web site (www.kravitlaw.com), is

different from the style of handling a lawsuit in Lake County,” that “[t]heir aggressive

nature is demonstrated in the tone of their brief and attached e-mail and letter,” and that

“[i]n fact, they have sought sanctions even before they have been admitted to practice.”

Id.

       On September 5, 2013, the court held a hearing on the Petitions and took the

matter under advisement.      On September 9, 2013, the court issued its Order (the

“September 9 Order”) denying the Petitions. The September 9 Order states in part:

              5. A temporary admission of an out-of-state lawyer pursuant to
       Admission and Discipline Rule 3(2) is within the discretion of the trial
       court, State ex rel Ind. Supreme Court Disciplinary Comm’n v. Farmer, 978
N.E.2d 409 (Ind. 2012), Matter of Fieger, 887 N.E.2d 87, 90 (Ind. 2008).
       However, in Lake County, this discretion is tempered by Lake County
       Local Rule 5(C) under which there is a presumption that an attorney not
       licensed in Indiana is not permitted to practice before the Lake Superior
       Court.

              6. The plaintiffs argue that it is necessary for the five attorneys they
       seek to admit pro hac vice have specialized knowledge regarding franchise
       disputes, which is a large part of the subject matter of this case, and that the

                                              4
       plaintiffs wish to avail themselves of this specialized knowledge to assist
       them in prosecuting their case. There is no doubt that the five are
       eminently qualified, knowledgeable and have a high level of competence in
       the area of franchise law.

               7. The defendants argue that out-of-state attorneys of this ilk
       propound a “style” of litigation that causes their own costs of litigation to
       double, maybe even triple. The way these expert attorneys the plaintiffs
       propose to admit litigate their cases is a “no-holds-barred” technique heavy
       on motion practice. This is exacerbated even more, the defendants argue,
       by sheer numbers: five attorneys from two separate firms from two separate
       states are sought by the plaintiffs to be admitted.

              8. Neither of these arguments is persuasive on the issue before the
       Court: Exhibit B to plaintiffs’ own Response to the defendants’ objections
       lists no less than seventeen licensed Indiana attorneys from some of the
       largest Indiana law firms with multiple offices all over the state that are
       members of the American Bar Association Forum on Franchising. At the
       same time, unfortunately for the defendants, many of these large Indiana
       firms have offices located in jurisdictions that comprise large cities where
       the practice of “no-holds-barred” style of litigation is quite common.

               9. Even assuming that the plaintiffs have shown good cause to admit
       these attorneys because of their specialized skills, the pro hac vice
       petitioner must overcome the presumption under Lake County Local Rule
       5(C) that an attorney not licensed in Indiana is not permitted to practice
       before it. As stated above, the Court is not persuaded that the plaintiffs
       cannot locate attorneys licensed in the State of Indiana that have expertise
       in the field of franchise law.

Appellants’ Appendix at 17-18.4

       On September 26, 2013, the Appellants filed a Motion to Vacate September 9,

2013 Order For Lack Of Jurisdiction raising the question of “whether Supreme Court

Trial Rule 81(A) and Supreme Court Admission and Discipline Rule 3(A) permit the

Lake County Superior Court to adopt a local rule . . . imposing a presumption against the

temporary admission of out-of-state attorneys based solely on their status as residents of

       4
         The Appellants’ Appendix appears to have been paginated, but the page numbers were not
photocopied correctly onto the pages. We have handwritten page numbers into the Appellants’ Appendix
which appear to coincide with the page numbers listed in the table of contents.
                                                 5
states other than Indiana,” as well as a memorandum in support of the motion.

Appellees’ Appendix at 195.        That same day, the Appellants filed a Motion for

Reconsideration of Order Denying Pro Hac Vice Admission of the Attorneys (the

“Motion to Reconsider”) requesting that the court reconsider and reverse its denial of the

Attorneys’ Petitions pursuant to Indiana Trial Rule 53.4, as well as a memorandum in

support.    The Appellants attached materials supporting the arguments in their

memorandum, including declarations of certain Appellants and Attorneys that prejudice

would result if the Attorneys were not admitted to try the case. The court did not rule on

the Appellants’ Motion to Reconsider, and it was accordingly deemed denied pursuant to

Ind. Trial Rule 53.4(B).

       On October 9, 2013, the Appellants filed a Motion for Entry of Final Judgment

Pursuant to Indiana Rule of Trial Procedure 54(B) (the “October 9 Motion”) requesting

that the court enter final judgment and stating specifically that the “Motion is supported

by Indiana Rule of Trial Procedure 54(B), Indiana Rule of Appellate Procedure 14(B),”

and the memorandum in support of the motion, which it filed contemporaneously.

Appellants’ Appendix at 160-161. The memorandum in support stated in its conclusion

that the Appellants “respectfully request that this Court certify its September 9, 203 [sic]

Order as a Final Judgment pursuant to Rule 14(B) of the Indiana Rules of Appellate

Procedure and declare that there is no just reason for delay.” Id. at 169. The Appellees

filed a memorandum in opposition to the October 9 Motion on October 23, 2013 arguing

that Ind. Trial Rule 54(B) did not apply and that the Appellants’ “Appellate Rule 14(B)

argument is equally misplaced” because the court’s decision did not involve a substantial


                                             6
question of law and their alleged substantial expense is a problem of their own making.

Appellees’ Appendix at 315. On October 29, 2013, the Appellants filed a Reply Re:

Motion for Entry of Final Judgment Pursuant to Indiana Rule of Trial Procedure 54(B)

asserting that the September 9 Order was final under Ind. Trial Rule 54(B) and that,

alternatively, they satisfied the requirements for certification of a discretionary

interlocutory appeal under Ind. Appellate Rule 14(B)(1)(c).

       On November 8, 2013, the court issued an order (the “November 8 Order”) which

denied the Appellants’ October 9 Motion to the extent that it requested the court enter

final judgment but granted their “alternative request to certify its [September 9 Order] for

interlocutory appeal” pursuant to Ind. Appellate Rule 14(B)(1)(c)(iii).           Appellants’

Appendix at 171. The Appellants filed a Motion for Acceptance of Jurisdiction Over

Interlocutory Appeal on December 2, 2013, which this court granted on January 17,

2014. The Appellants timely appealed on February 3, 2014.

                                       DISCUSSION

       The issue is whether the trial court erred when it denied the Petitions. Before

addressing the issues raised by the Appellants, however, we note that the Appellees argue

in their brief that “[t]his Court [] lacks jurisdiction to entertain the interlocutory appeal.”

Appellees’ Brief at 11. The Appellees suggest that the Appellants did not request review

as a discretionary interlocutory appeal pursuant to Ind. Appellate Rule 14(B) until their

October 29, 2013 Reply, which was filed outside the thirty-day timeframe contained in

Rule 14(B)(1)(a), and that the court treated the Reply as a belated motion. As discussed

above, although the October 9 Motion was titled Motion for Entry of Final Judgment


                                              7
Pursuant to Indiana Rule of Trial Procedure 54(B), it cited to Rule 14(B). In addition, the

Appellants’ memorandum in support of their motion recited Ind. Appellate Rule

14(B)(1)(c), which is the provision discussing the grounds for granting a discretionary

interlocutory appeal.

       “[T]he proposition that courts are not bound by a party’s characterization of a

motion is well-founded in the law.” Stephens v. Irvin, 734 N.E.2d 1133, 1135 n.1 (Ind.

Ct. App. 2000) (citing Hubbard v. Hubbard, 690 N.E.2d 1219, 1221 (Ind. Ct. App. 1998)

(stating that this court will not elevate form over substance and therefore, despite being

captioned a “Motion to Reconsider,” the motion, which was made after the trial court

entered final judgment, should have been treated as a motion to correct error); DeHart v.

Anderson, 178 Ind. App. 581, 588, 383 N.E.2d 431, 436 (1978) (stating that courts are

not bound by a party’s characterization of a motion); Commercial Credit Corp. v. Miller,

151 Ind. App. 580, 585, 280 N.E.2d 856, 860 n.1 (1972) (stating that a court is to treat

motions and pleadings for what they actually are, regardless of how they are captioned)),

trans. denied. Here, despite some apparent confusion on the part of the Appellants, we

find that they asked for review of the September 9 Order pursuant to Rule 14(B) in their

October 9 Motion, that the trial court certified the order for review pursuant to that rule in

its November 8 Order and that this court exercised proper discretion in accepting

jurisdiction on January 17, 2014.

       We now turn to the temporary admission of an out-of-state attorney, or pro hac

vice admission, which we note is an accommodation made by the trial court pursuant to

authority granted by the Indiana Supreme Court in Ind. Admission and Discipline Rule


                                              8
3(2). See In re Fieger, 887 N.E.2d 87, 90 (Ind. 2008) (citing In re Fletcher, 655 N.E.2d
58, 60 (Ind. 1995)). “It is discretionary with the judge whether to allow temporary

admission to an out-of-state attorney.” Id. (citing Sparks v. State, 537 N.E.2d 1179, 1181

(Ind. 1989), reh’g denied). To the extent that this case requires us to review whether the

court abused its discretion, we note that “[a] trial court abuses its discretion if its decision

clearly contravenes the logic and effect of the facts and circumstances or if the trial court

has misinterpreted the law.” Wagler v. West Boggs Sewer Dist., Inc., 980 N.E.2d 363,

383 (Ind. Ct. App. 2012), reh’g denied, trans. denied, cert. denied, 134 S. Ct. 952 (2014).

Further, to the extent that certain factual determinations are based on a paper record, they

are also reviewed de novo. Am. Family Ins. Co. v. Ford Motor Co., 857 N.E.2d 971, 973

(Ind. 2006).

       We also note that to the extent this case requires us to interpret Ind. Admission and

Discipline Rule 3(2) and Local Rule 5(C) of the Lake County Rules of Civil Procedure,

interpreting rules of court is a question of law which we review de novo. Gulf Stream

Coach, Inc. v. Cronin, 903 N.E.2d 109, 111 (Ind. Ct. App. 2009) (noting that interpreting

an Indiana Trial Rule presents a legal question to be reviewed de novo); see also Gast v.

Hall, 858 N.E.2d 154 (Ind. Ct. App. 2006) (noting that “a ruling is reviewed de novo

when it turns on the interpretation of a rule of evidence”), reh’g denied, trans. denied.

“Although a rule adopted by the Supreme Court is not a statute, it has the same binding

force as any formally promulgated statute,” and thus when we interpret rules of court “we

follow the same rules of construction as when we interpret statutes.” Ind. Newspapers,

Inc. v. Miller, 980 N.E.2d 852, 860 (Ind. Ct. App. 2012), aff’d on reh’g, vacated on


                                               9
trans., 987 N.E.2d 70 (Ind. 2013), trans. vacated and opinion reinstated, 994 N.E.2d 731

(Ind. 2013).

       Ind. Admission and Discipline Rule 3(2)(a) provides:

       Requirements for Temporary Admission on Petition. Any court of the State
       of Indiana, in the exercise of discretion, may permit a member of the bar of
       another state or territory of the United States, or the District of Columbia,
       not admitted pursuant to Rule 21, to appear in a particular case or
       proceeding, only if the court before which the attorney wishes to appear or
       in the case of an administrative proceeding, the Supreme Court, determines
       that there is good cause for such appearance and that each of the following
       conditions is met:

              (1) A member of the bar of this state has appeared and agreed to
          act as co-counsel.

             (2) The attorney is not a resident of the state of Indiana, regularly
          employed in the state of Indiana, or regularly engaged in business or
          professional activities in the state of Indiana.

              (3) The attorney has made payment to the Clerk of the Supreme
          Court an annual registration fee in the amount set forth in Admission
          and Discipline Rule 2(b), accompanied by a copy of the Verified
          Petition for Temporary Admission that the attorney intends to file
          pursuant to subdivision (4) below. Upon receipt of the registration
          fee and petition, the Clerk of the Supreme Court will issue a
          temporary admission attorney number and payment receipt to the
          attorney seeking admission. If the attorney’s verified petition for
          temporary admission is thereafter denied, the attorney shall provide
          a copy of the order denying temporary admission to the Clerk of the
          Supreme Court, and the Clerk shall issue a refund of the registration
          fee.

             (4) The attorney files a verified petition, co-signed by co-counsel
          designated pursuant to subdivision (a)(1), setting forth:

                   (i) The attorney’s residential address, office address,
               office telephone number, electronic mail address, and the
               name and address of the attorney’s law firm or employer, if
               applicable;



                                            10
   (ii) All states or territories in which the attorney has ever
been licensed to practice law, including the dates of
admission to practice and any attorney registration numbers;

    (iii) That the attorney is currently a member in good
standing in all jurisdictions listed in (ii);

    (iv) That the attorney has never been suspended, disbarred
or resigned as a result of a disciplinary charge, investigation,
or proceeding from the practice of law in any jurisdiction; or,
if the attorney has been suspended, disbarred or resigned from
the practice of law, the petition shall specify the jurisdiction,
the charges, the address of the court and disciplinary authority
which imposed the sanction, and the reasons why the court
should grant temporary admission not withstanding prior acts
of misconduct;

    (v) That no disciplinary proceeding is presently pending
against the attorney in any jurisdiction; or, if any proceeding
is pending, the petition shall specify the jurisdiction, the
charges and the address of the disciplinary authority
investigating the charges. An attorney admitted under this
rule shall have a continuing obligation during the period of
such admission promptly to advise the court of a disposition
made of pending charges or the institution of new disciplinary
proceedings;

   (vi) A list of all cases and proceedings, including caption
and case number, in which either the attorney, or any member
of a firm with which the attorney is currently affiliated, has
appeared in any court or administrative agency of this state
during the last five (5) years by temporary admission.

    (vii) Absent good cause, repeated appearances by any
person or by members of a single law firm pursuant to this
rule shall be cause for denial of the petition. A demonstration
that good cause exists for the appearance shall include at least
one of the following:
        (a) the cause in which the attorney seeks admission
    involves a complex field of law in which the attorney
    has special expertise,
        (b) there has been an attorney-client relationship
    with the client for an extended period of time,


                               11
                    (c) there is a lack of local counsel with adequate
                expertise in the field involved,
                    (d) the cause presents questions of law involving
                the law of the foreign jurisdiction in which the
                applicant is licensed, or
                    (e) such other reason similar to those set forth in
                this subsection as would present good cause for the
                temporary admission.

                 (viii) A statement that the attorney has read and will be
             bound by the Rules of Professional Conduct adopted by the
             Supreme Court, and that the attorney consents to the
             jurisdiction of the State of Indiana, the Indiana Supreme
             Court, and the Indiana Supreme Court Disciplinary
             Commission to resolve any disciplinary matter that might
             arise as a result of the representation.

                 (ix) A statement that the attorney has paid the registration
             fee to the Clerk of the Supreme Court in compliance with
             subdivision (a)(3) of this rule, together with a copy of the
             payment receipt and temporary admission attorney number
             issued by the Clerk of the Supreme Court pursuant to
             subdivision (3).

      In addition, Local Rule 5(C) provides:

      A person not a member of the Bar of the State of Indiana shall not generally
      be permitted to practice in the Civil Division of the Lake County Court
      System. The Court in its discretion may permit such counsel to appear only
      for a specifically limited purpose and time. Counsel’s Motion shall strictly
      comply with Admission and Discipline Rule 3, and disclose such purpose,
      time, and all other cases in which the attorney or members of the firm have
      been permitted to appear in the State of Indiana.

      The Appellants argue that the trial court erred in its interpretation of Local Rule

5(C) and that to the extent Local Rule 5(C) conflicts with Ind. Admission and Discipline

Rule 3(2) it is “deemed without force and effect.” Appellants’ Brief at 8 (quoting

Armstrong v. Lake, 447 N.E.2d 1153, 1154 (Ind. Ct. App. 1983)). They maintain that a

local rule which attaches a condition to the application of a rule issued by the Indiana


                                           12
Supreme Court “is an impermissible ‘impingement thereon’ . . . .”               Id. (quoting

Armstrong, 447 N.E.2d at 1154 (quoting Lies v. Ortho Pharmaceutical Corp., 259 Ind.
192, 195, 286 N.E.2d 170, 173 (1972))). The Appellants cite to the Indiana Supreme

Court’s pronouncement in In re Fletcher that “appearances in one state by an attorney

regularly admitted and licensed to practice in another state are generally permitted as a

matter of comity, incident to the disposition of a particular matter isolated from his or her

usual practice in the state of his or her residence” and that this principle is represented in

Rule 3(2). Id. at 9 (quoting In re Fletcher, 655 N.E.2d at 59 n.1).

       The Appellants assert that Rule 3(2)(a) contains two separate “good cause”

requirements which are “distinct” – first, there is a general good cause determination for

the court to make regarding whether a nonresident attorney should appear before

evaluating the conditions listed as subparagraphs (1)-(4) of subsection (a), and second,

there is a “narrowly specific ‘good cause’ concept” in Rule 3(2)(a)(4) which is relevant to

some pro hac vice applications where the nonresident attorney has made repeated

appearances in the Indiana court system. Id. at 12. The Appellants further argue that

Rule 3(2)(a) should be interpreted to favor temporary admission in recognition of the

Indiana Supreme Court’s statement in In re Fletcher. They assert that Local Rule 5(C)

imposes an improper presumption against temporary admission, which is in conflict with

or duplicative of Rule 3(2)(a) and is therefore void pursuant to Ind. Trial Rule 81(A).

The Appellants also argue that the Court’s application of Local Rule 5(C) conflicts with

Rule 3(2)(a) when it stated that the discretion granted to it by Rule 3(2)(a) was




                                             13
“tempered” by Local Rule 5(C).5 Id. at 16. Finally, the Appellants ask that this Court

order the trial court to admit the Attorneys, suggesting that “[e]longating the process will

simply add to the injury already occurring.” Id. at 21.

        The Appellees argue that “[t]here is no inconsistency or meaningful difference

between the requirements” of Local Rule 5(C) and Rule 3(2)(a), noting that Local Rule

5(C) states that attorneys not members of the Indiana bar “‘shall not generally be

permitted to practice’ in the Lake County Courts” and that Rule 3(2)(a) “likewise does

not generally permit lawyers who have no Indiana law license to practice in the Indiana

Courts, but rather requires such lawyers to demonstrate to the satisfaction of the trial

court’s discretion, that there is ‘good cause’ for their admission.” Appellees’ Brief at 19-

20.   The Appellees contend that “[a] showing of ‘good cause’ for the temporary

admission of unlicensed attorneys is the cornerstone of Rule 3(2),” and “[a] trial court

cannot make such a determination unless the moving attorneys provide the trial court

with ‘good cause’ information, examples of which appear in Admis. Disc. Rule

3(2)(a)(4)(vii).”     Id. at 25-26.      They suggest that the Appellants did not provide

“substantiation for their novel interpretation of the ‘good cause’ requirement of Rule

3(2)(a) – that ‘good cause’ means something different in Rule 3(2)(a) from the identical

term in Rule 3(2)(a)(4)(vii)” and that “[i]t is difficult in the extreme to imagine . . . that

the Indiana Supreme Court used the same term . . . in a single Rule . . . to set two

different standards for temporary admission.” Id. at 26. The Appellees further maintain

        5
          The Appellants further suggest in their brief that the court’s decision “interpreting Local Rule
5(C) as incorporating a presumption against the admission of out-of-state lawyers . . . must be reversed
for an additional, independent reason: the presumption violates the Privileges and Immunities Clause of
the United States Constitution.” Appellants’ Brief at 17. Because we reverse the court’s September 9
Order on other grounds, we need not address this argument.
                                                   14
that “[w]hile [Appellants] purported to provide information going to the ‘good cause’

issue in their reply brief in the trial court, their efforts again failed to comply with the

requirements of Rule 3(2)(a)(4), which mandate verified information regarding their

qualifications in their petitions.”6 Id.

        The Appellants in their reply brief assert that the Appellees “basically ignore”

their argument that the court made an error of law in interpreting Local Rule 5(C) when it

concluded that its discretion was “tempered” by the rule, that Indiana case law states that

“an error of law is automatically an abuse of discretion,” and that “reversal is required

solely because the local rule . . . exceeded Lake County’s powers and must be struck

down.” Appellants’ Reply Brief at 8 (citing State v. Econ. Freedom Fund, 959 N.E.2d
794, 800 (Ind. 2011), reh’g denied, cert. denied, 133 S. Ct. 218 (2012)). The Appellants

also contend that the Appellees’ arguments suffer from “two fatal flaws.” Id. at 9. First,

they assert that the Appellees “incorrectly assume that any material submitted in support

of an application for temporary admission must be verified – but the plain language of

Rule 3(2) refutes this position,” noting that “the very first paragraph of Rule 3(2)(a)

imposes a ‘good cause’ requirement that is not linked or cross-referenced to subsections

(vi) or (vii) of the verified-petition requirement of Rule 3(2)(a)(4) . . . .” Id. at 9-10.

Second, the Appellants assert that the Appellees “commit the same logical error that


        6
         The Appellees also make a number of arguments for the proposition that the Appellants failed to
demonstrate good cause for their Attorneys to gain pro hac vice admission. Because we hold that Rule
3(2)(a) did not require the Appellants to make such a demonstration, we need not address these
arguments.

         Also, we note that the Appellees raise a number of arguments in their brief, in addition to the
jurisdictional challenge already discussed above, for why this court should not reach the merits of the
Appellants’ claims. Because review of these arguments is aided by first discussing the meritorious issues
raised by Appellants, we will discuss them following our discussion of the Appellants’ claims.
                                                   15
plagued the trial court when it effectively treated the five examples of good cause set

forth in Rule 3(2)(a)(4)(vii) as independently-applicable requirements, each of which had

to be demonstrated before a petition for temporary admission could be granted.” Id. at 9.

The Appellants note that “[e]ven if the five examples of good cause set forth in Rule

3(2)(a)(4)(vii) . . . applied, the rule is clear on its face that ‘[a] demonstration that good

cause exists for the appearance shall include at least one of the following.’” Id. at 10.

                              ANALYSIS AND DECISION

       We begin with the Appellants’ arguments regarding whether Local Rule 5(C)

should be declared void as running afoul of Ind. Admission and Discipline Rule 3(2)(a)

or whether the court erred in interpreting the local rule. As noted, the September 9 Order

states in relevant part:

              5. A temporary admission of an out-of-state lawyer pursuant to
       Admission and Discipline Rule 3(2) is within the discretion of the trial
       court, State ex rel Ind. Supreme Court Disciplinary Comm’n v. Farmer, 978
N.E.2d 409 (Ind. 2012), Matter of Fieger, 887 N.E.2d 87, 90 (Ind. 2008).
       However, in Lake County, this discretion is tempered by Lake County
       Local Rule 5(C) under which there is a presumption that an attorney not
       licensed in Indiana is not permitted to practice before the Lake Superior
       Court.

                                          *****

               9. Even assuming that the plaintiffs have shown good cause to admit
       these attorneys because of their specialized skills, the pro hac vice
       petitioner must overcome the presumption under Lake County Local Rule
       5(C) that an attorney not licensed in Indiana is not permitted to practice
       before it. As stated above, the Court is not persuaded that the plaintiffs
       cannot locate attorneys licensed in the State of Indiana that have expertise
       in the field of franchise law.

Appellants’ Appendix at 17-18. Thus, the trial court ruled that, regardless of the dictates

of Rule 3(2)(a), attorneys licensed in the State of Indiana could be located with the

                                             16
relevant expertise and that accordingly the “presumption” contained in Local Rule 5(C)

had not been overcome.

       Indiana trial courts may establish local rules for their own governance as long as

the local rules do not conflict with the rules established by the Indiana Supreme Court or

by statute.” Gill v. Evansville Sheet Metal Works, Inc., 970 N.E.2d 633, 645-646 (Ind.

2012); see also Ind. Code § 34-8-1-4 (“Other Indiana Courts may establish rules for their

own government, supplementary to and not conflicting with the rules prescribed by the

supreme court or any statute.”).      The Court specifically authorizes the making and

amending of local rules in Ind. Trial Rule 81(A), which states: “Courts may regulate local

court and administrative district practice by adopting and amending in accordance with

this Rule local and administrative district rules not inconsistent with–and not duplicative

of–these Rules of Trial Procedure or other Rules of the Indiana Supreme Court.” “As a

general matter, local rules are procedural and ‘are intended to standardize the practice

within that court, to facilitate the effective flow of information, and to enable the court to

rule on the merits of the case.’” Gill, 970 N.E.2d at 646 (quoting Meredith v. State, 679
N.E.2d 1309, 1310 (Ind. 1997)). However, the rules of procedure promulgated by the

Court “are binding on all Indiana courts, and no court ‘can circumvent the rules and

thereby avoid their application’ by promulgating an inconsistent local rule.” Spudich v.

N. Ind. Pub. Serv. Co., 745 N.E.2d 281, 286 (Ind. Ct. App. 2001) (quoting Armstrong,
447 N.E.2d at 1154 (quoting In re Estate of Moore, 155 Ind. App. 92, 96, 291 N.E.2d
566, 568 (1973))), reh’g denied, trans. denied. “A local rule which is inconsistent with

the Trial Rules is deemed to be without force and effect.” Id.


                                             17
       In Spudich, we noted that the Court first articulated a test for determining when a

procedural rule enacted by statute is inconsistent with the trial rules in State v.

Bridenhager, 257 Ind. 699, 279 N.E.2d 794 (1972), reh’g denied, as follows:

       To be “in conflict” with our rules . . . , it is not necessary that the statutory
       rules be in direct opposition to our rule, so that but one could stand per se.
       It is only required that they be incompatible to the extent that both could
       not apply in a given situation.

Id. at 286 (quoting Bridenhager, 257 Ind. at 704, 279 N.E.2d at 796).                Then, in

Armstrong, “this court held that the same test would apply to a local rule alleged to be

inconsistent with the trial rules.” Id. (citing Armstrong, 447 N.E.2d at 1154). The

Spudich court discussed previous applications of this test as follows:

       [I]n Armstrong, we held that a local rule which provided that “[a]ll [civil]
       cases . . . shall be tried by a six (6) person jury” was in conflict with Trial
       Rule 48, which provided at that time that “[t]he parties may stipulate that
       the jury shall consist of any number less than twelve.” [447 N.E.2d at
       1154.] The local rule was in conflict with the Trial Rule because “a rule
       which permits stipulations of any number less than twelve makes little or
       no sense unless one assumes that, in the absence of a stipulation, the jury
       would consist of twelve.” Id. See also Lies v. Ortho Pharmaceutical Corp.,
       259 Ind. 192, 286 N.E.2d 170, 173 (1972) (holding that a local rule
       requiring counsel to give a written “reminder” to the trial judge five days
       prior to the expiration of his time for ruling before moving to withdraw the
       case from that trial judge pursuant to Trial Rule 53.1 is in conflict with
       Trial Rule 53.1 because the local rule “purports to attach a condition to its
       application.”); In re the Marriage of Murray, 460 N.E.2d 1023, 1027 (Ind.
       Ct. App. 1984) (holding that a local rule which required Trial Rule 12(B)
       motions to dismiss to be accompanied by a memorandum in support thereof
       or be deemed stricken is in conflict with Trial Rule 12(B) because the local
       rule is “an improper impingement” on motions made pursuant to the Trial
       Rule, which requires no such memorandum); Midwest Natural Gas Corp. v.
       Locke Stove Co., Inc., 435 N.E.2d 85, 87 (Ind. Ct. App. 1982) (holding that
       a local rule which provided that all motions were considered submitted for
       ruling without a hearing unless a hearing was requested by separate motion
       is in conflict with Trial Rule 56(C) which provides that a trial court “shall
       conduct a hearing” on a motion for summary judgment).


                                              18
Id. at 286-287 (footnote omitted).

       In Spudich, plaintiff Spudich suffered an electrical injury and filed a complaint for

damages against the power company. Id. at 285. The power company filed a motion for

summary judgment, Spudich filed his response, and the power company “filed a motion

for extension of time to file a reply to the summary judgment, which the trial court

granted that same day.” Id. Spudich filed a motion to set aside the order granting

additional time and later moved to strike the reply. Id. The trial court denied Spudich’s

motion to strike and granted summary judgment. Id. In so holding, the court relied upon

Local Rule 4 of the Lake County Rules of Civil Procedure, which provides that:

       All motions filed pursuant to Trial Rules 12 and 56 shall be accompanied
       by a separate supporting brief. An adverse party shall have thirty (30) days
       after service of the initial brief in which to serve and file an answer brief,
       and the moving party shall have ten (10) days after service of the answer
       brief in which to serve and file a reply brief.

Id. at 285-286. Spudich argued that the local rule was inconsistent with Ind. Trial Rule

56 and should be declared void, specifically asserting “that because Trial Rule 56 does

not specifically provide for the filing of reply briefs on summary judgment, Local Rule 4

is improper and should be declared void and of no effect.” Id. at 286. The power

company responded that Trial Rule 56 is silent on the subject of reply briefs and that

accordingly the two rules cannot be inconsistent. Id.

       On appeal, this court agreed with the power company, holding that the local rule

was not incompatible with Ind. Trial Rule 56. Id. at 287. The court observed that

although the local rule “expressly provides for the filing of a reply brief on a motion for

summary judgment,” Ind. Trial Rule 56 “neither expressly permits nor precludes such a


                                            19
reply brief.” Id. The court went on to note that Trial Rule 56 “does, however, provide

for affidavits submitted in support or in opposition to summary judgment to be

supplemented or opposed by depositions, answers to interrogatories, and further

affidavits,” that “[c]learly, additional evidence after the initial filings is contemplated by

the Trial Rule, and that the Local Rule provides a mechanism for filing that evidence is

not inconsistent with the Trial Rule.”         Id.   The court also observed case law

demonstrating that “[t]he practice of filing a reply brief on summary judgment is not

unique to Lake County.” Id.

        We find that the above test applies with equal force to a local rule alleged to be in

conflict with Indiana’s Admission and Discipline Rules. Thus, in order to determine

whether Local Rule 5(C) is “in conflict” with Rule 3(2)(a), we must judge whether both

rules could not apply to a given situation. In that regard, we do not believe Local Rule

5(C) to be in conflict with Rule 3(2)(a). Rule 3(2)(a) permits members of a bar of

another state to appear in a particular case or proceeding “only if” the court determines

that good cause for the appearance exists and that the attorney demonstrates that the

conditions of subparagraphs (1)-(4) are met. Local Rule 5(C) states simply that persons

not members of the Indiana Bar “shall not generally be permitted to practice in the Civil

Division of the Lake County Court System,” that they may be permitted to appear “for a

specifically limited purpose and time,” and that in order to do so they must submit a

motion “strictly comply[ing]” with Rule 3(2)(a). Thus, we find that Local Rule 5(C)

merely directs counsel to the applicable rule governing pro hac vice admission, Rule

3(2).


                                             20
      However, our discussion does not end there, because here the trial court found that

the language in Local 5(C) that “[a] person not a member of the Bar of the State of

Indiana shall not generally be permitted to practice in the Civil Division of the Lake

County Court System” to contain a presumption against allowing pro hac vice admissions

constraining the court’s discretion granted by Rule 3(2)(a). The court in its September 9

Order concluded that Local Rule 5(C) therefore “tempered” the discretion granted to it by

Rule 3(2)(a). To the extent the court so concluded, we find that it misinterpreted Local

Rule 5(C).

      As noted by the Appellants, the Indiana Supreme Court in In re Fletcher declared

that allowing “appearances in one state by an attorney regularly admitted and licensed to

practice in another state are generally permitted as a matter of comity” and that the

relevant rule is Rule 3(2). 655 N.E.2d at 59 n.1 (emphasis added).        Black’s Law

Dictionary defines “comity” as “[a] practice among political entities . . . involving esp.

mutual recognition of legislative, executive, and judicial acts.”         BLACK’S LAW

DICTIONARY 324 (10th ed. 2014). Put another way, other states generally allow Indiana

attorneys to practice pro hac vice, and similarly, members of another state’s bar are

generally allowed, assuming the requirements of Rule 3(2) are met, to practice law in

Indiana on a case-by-case basis. Again, we interpret the provision of Local Rule 5(C)

that members of another state’s bar “shall not generally be permitted to practice” in the

Lake County Court System to simply mean that such attorneys must seek pro hac vice

admission in accordance with Rule 3(2)(a). Indeed, if Local Rule 5(C) were to contain a




                                           21
presumption against allowing members of another state’s bar to practice pro hac vice,

then it would be “in conflict” with Rule 3(2)(a).

       “An abuse of discretion occurs when the trial court misinterprets the law.” Econ.

Freedom Fund, 959 N.E.2d at 800. Thus, the court in this case abused its discretion when

it concluded that Local Rule 5(C) contained a presumption against pro hac vice

admission and “tempered” its discretion to admit the Attorneys. As noted, the Appellants

request that, rather than simply remanding, we order the pro hac vice admission of the

Attorneys. Before addressing this argument, however, and recognizing that there is

apparent confusion regarding the requirements of Rule 3(2)(a), we address the parties’

arguments regarding the “good cause” determination contained in the rule.

       Prior to reciting subparagraphs (1)-(4), Rule 3(2)(a) states that a court “in the

exercise of discretion” may permit a member of another state’s bar “to appear in a

particular case or proceeding[] only if the court . . . determines that there is good cause”

and that the conditions listed in subparagraphs (1)-(4) are met. Subparagraph (4) requires

that the attorney file a verified petition setting forth various information, including the

attorney’s residential and office addresses and contact information, the various

jurisdictions in which the attorney has ever been licensed to practice law, that said

attorney is currently a member in good standing in all such jurisdictions, that the attorney

has never been suspended or disbarred as a result of a disciplinary charge or offer an

explanation for why the court should grant temporary admission notwithstanding such

disciplinary history, and that no disciplinary proceeding is currently pending or else

specify the jurisdiction, the charges, and the investigating body’s address for such


                                            22
charges. The attorney must further state in the verified petition that he or she has read

and will be bound by the rules of professional conduct and consents to the jurisdiction of

the Indiana Supreme Court and the Disciplinary Commission and that the attorney has

paid a registration fee to the Indiana Supreme Court in accordance with Subparagraph

(a)(3). In addition, Subparagraph (4) lists the following requirements for the verified

petition:

          (vi) A list of all cases and proceedings, including caption and case
       number, in which either the attorney, or any member of a firm with which
       the attorney is currently affiliated, has appeared in any court or
       administrative agency of this state during the last five (5) years by
       temporary admission.

           (vii) Absent good cause, repeated appearances by any person or by
       members of a single law firm pursuant to this rule shall be cause for denial
       of the petition. A demonstration that good cause exists for the appearance
       shall include at least one of the following:
                   (a) the cause in which the attorney seeks admission
               involves a complex field of law in which the attorney has
               special expertise,
                   (b) there has been an attorney-client relationship with the
               client for an extended period of time,
                   (c) there is a lack of local counsel with adequate expertise
               in the field involved,
                   (d) the cause presents questions of law involving the law
               of the foreign jurisdiction in which the applicant is licensed,
               or
                   (e) such other reason similar to those set forth in this
               subsection as would present good cause for the temporary
               admission.

       As noted above, the Appellees posit that the five subparts listed in Rule

3(2)(a)(4)(vii) for “demonstrat[ing] that good cause exists for the appearance” are to be

used for helping the court make its good cause determination required in the text of

Section (a) itself.   The Appellees argue that the Petitions did not contain verified


                                           23
information relating to the requirements listed in Rule 3(2)(a)(4)(vii) and are therefore

defective to admit the Attorneys. The Appellants counter that Rule 3(2)(a)(4)(vii) is tied

specifically to the preceding Rule 3(2)(a)(4)(vi) regarding previous appearances in an

Indiana court in the past five years and that Rule 3(2)(a)(4)(vii) need only be addressed

when an attorney or law firm has made “repeated appearances” in an Indiana court.

       We find that subparts (a)-(e) listed in Rule 3(2)(a)(4)(vii) are not meant to inform

the court’s determination that there is good cause for allowing pro hac vice admission.

Rather, as suggested by the Appellants, Rule 3(2)(a)(4)(vii) lists ways in which an

attorney may demonstrate that good cause is present for allowing pro hac vice admission

for instances in which such admission would constitute a “repeated appearance,” which is

disfavored by the rule. Had the Attorneys previously sought pro hac vice admission in

Indiana and listed such previous appearances in their Petitions pursuant to Rule

3(2)(a)(4)(vi), they would be required to demonstrate good cause under Rule

3(2)(a)(4)(vii).   This more stringent and specific good cause requirement furthers

Indiana’s interest in maintaining the standard of its bar and preventing attempts to

circumvent the bar-examination process. Here, however, neither the Attorneys applying

for pro hac vice admission, nor any member of the law firm each attorney is associated

with, has appeared in an Indiana court in the past five years, and accordingly they need

not include in their Petitions verified information to demonstrate that good cause is

present for temporary admission pursuant to Rule 3(2)(a)(4)(vii).

       We base our interpretation on the fact that Rule 3(2)(a)(4)(vii) immediately

follows Rule 3(2)(a)(4)(vi), which asks the attorney applying for pro hac vice admission


                                            24
to list his or her contact with the Indiana court system during the past five years. Rule

3(2)(a)(4)(vii) then begins “[a]bsent good cause, repeated appearances by any person or

by members of a single law firm pursuant to this rule shall be cause for denial of the

petition” and states how good cause may be demonstrated by the attorney. It would be

illogical to include such a statement in Rule 3(2)(a)(4)(vii) if subparts (a)-(e) are meant to

inform the trial court’s determination of good cause it is required to make pursuant to the

initial language of Rule (3)(2)(a). Put another way, the Appellees’ argument reduces the

two sentences of Rule 3(2)(a)(4)(vii) preceding subparts (a)-(e) to non-sequiturs which

we find to be an illogical interpretation.7 See Humphrey v. Christopher, 692 N.E.2d 932,

934 (Ind. Ct. App. 1998) (holding that a court will not interpret a rule of court in a

manner which produces an absurd result) (citing Boushehry v. State, 648 N.E.2d 1174,

1179 (Ind. Ct. App. 1995) (holding that statutes must be construed so as to prevent an

absurd result), reh’g denied); see also City of Carmel v. Steele, 865 N.E.2d 612, 618 (Ind.


        7
            Again, the Indiana Supreme Court in In re Fletcher observed that pro hac vice admission was
“generally permitted as a matter of comity . . . .” 655 N.E.2d at 59 n.1. The purpose of Rule
3(2)(a)(4)(vii) is to limit pro hac vice admission where the attorney (or another member of the law firm
with which the attorney is affiliated) petitioning for admission has previously been admitted to practice in
Indiana. Rule 3(2)(a) requires the court to make a determination of good cause in all cases. If the
attorney in a verified petition were required to demonstrate good cause pursuant to Rule 3(2)(a)(4)(vii)(a)-
(e), even when the attorney has not made repeated appearances in Indiana, the first sentence of Rule
3(2)(a)(4)(vii) that “[a]bsent good cause, repeated appearances by any person or by members of a single
law firm pursuant to this rule shall be cause for denial of the petition” would be rendered meaningless.
See City of Carmel, 865 N.E.2d at 618 (“To effectuate legislative intent, we read the sections of an act
together in order that no part is rendered meaningless if it can be harmonized with the remainder of the
statute.”).

         Further, although not applicable to the Attorneys in this case, we note that Rule 3(2)(a)(4)(vii)(a)-
(e) is not exhaustive, and courts are not limited to those subparts when reviewing repeat temporary-
admission petitions. Rule 3(2)(a) requires a court to determine that there is good cause for temporary
admission, and this general good-cause provision applies to all verified petitions. It also grants our courts
discretion to determine when temporary admission is appropriate. In doing so, courts may consider other
factors, such as the number of times an attorney has sought temporary admission. Courts considering
repeat petitions may also balance the examples found in subparts (a) through (e) against one another, as
the court did here.
                                                     25
2007) (stating that courts will not presume that the Legislature intended statutory

language to be applied illogically or in a way that would bring about an absurd result);

Hardley v. State, 893 N.E.2d 1140, 1146 (Ind. Ct. App. 2008) (declining to apply a post-

conviction rule in a way which would lead to an absurd result), trans. granted, aff’d, 905
N.E.2d 399 (Ind. 2009).

       With this interpretation of Rule 3(2)(a) in mind, we turn to a final argument by the

Appellants that this court should order the temporary admission of the Attorneys, who

assert that further “[e]longating the process will simply add to the injury already

occurring.” Appellants’ Brief at 21. We observe that this issue will recur on remand, and

accordingly it is appropriate that we address it here. See, e.g., Palmer v. Sales, 995
N.E.2d 1073, 1078-1080 (Ind. Ct. App. 2013) (observing that the issue of whether to

transfer the small claims court case to the plenary docket and set it for a jury trial would

recur on remand and that it would accordingly address the issue, and remanding with

instructions that the case be transferred to the plenary docket).

       The Petitions filed on behalf of the Attorneys contained the requisite information

mandated by Rule 3(2)(a). For instance, the verified application filed on behalf of

attorney Michael Dady states, in Paragraph 1, that he seeks to represent the Appellants.

In Paragraph 2, Dady’s petition notes that he is associated with Local Counsel, whose

name is James Groves, Paragraph 3 notes that he is not a resident or regularly employed

in the State of Indiana, Paragraph 4 states his home Minnesota address, Paragraph 5 states

his office address and contact information, and Paragraph 6 states the various

jurisdictions in which he is licensed to practice law and is a member in good standing,


                                             26
along with the dates in which he was admitted to each jurisdiction. Paragraphs 7 and 8

note that he has never been disbarred and that there are no disciplinary proceedings

pending against him in any jurisdiction. Paragraph 9 states that Attorney Dady had not,

within the past five years, applied for temporary admission to any Indiana court, nor had

any attorneys currently affiliated with his law firm. Paragraph 11 stated that he read and

agreed to be bound by the Indiana Rules of Professional Conduct, and Paragraph 12

noted that he paid the $145.00 application fee.

       The other Petitions are similar to Dady’s petition.       Importantly, each of the

Petitions states that the out of state attorney had not applied for temporary admission to

any Indiana court in the past five years, and thus none of the Attorneys were attempting

to apply for a “repeated appearance[].” Thus, we find that the Petitions complied with

subparagraphs (1)-(4) of Rule 3(2)(a).

       As discussed above, ordinarily Rule 3(2)(a) leaves it to the trial court’s discretion

to determine whether good cause exists to admit an attorney pro hac vice. In this

instance, however, and recognizing that the Appellees do not challenge the Appellants’

request that we make this determination, we find that good cause exists and remand with

instructions for the court to grant the Petitions. The Appellants in this matter are all

located outside of Indiana, and they hired the Attorneys to represent them in this matter.

The court noted in its September 9 Order that the Attorneys “have specialized knowledge

regarding franchise disputes, which is a large part of the subject matter of this case, and

[the Appellants] wish to avail themselves of this specialized knowledge to assist them in




                                            27
prosecuting their case.” Appellants’ Appendix at 18. This is sufficient to find good

cause.

         Finally, having concluded that the court erred in denying the Petitions, we must

briefly address an argument raised by the Appellees why, in addition to the jurisdictional

argument above, this court should not reach the merits of the Appellants’ claims.

Specifically, the Appellees argue that the legal issues raised by the Appellants based on

Ind. Trial Rule 81 and the Privileges and Immunities Clause are waived because they

were not presented to the trial court prior to the September 9 Order.8 The Appellants in

their reply brief respond to the Appellees’ argument by stating that they “could not have

expected that the trial court would conclude that Local Rule 5(C) ‘tempers’ . . . the

discretion of a court considering an out-of-state lawyer’s petition for temporary


         8
           The Appellees’ Brief contains other, independent arguments for the proposition that we should
not reach the merits of the Appellants’ appeal. First, the Appellees maintain that certain fact-based
arguments made by the Appellants on appeal were not properly presented at the trial court level and are
therefore waived. Specifically, the Appellees argue that, following the Appellants’ initial Motion to
Accept, although the Appellants verified the Petitions “and provided some additional information, they
still did not include any demonstration of required ‘good cause’ which alone could allow the trial court to
permit the lawyers to appear without being licensed to practice in Indiana.” Appellees’ Brief at 16. The
Appellees further suggest that to the extent the Appellants “supplied some information on the ‘good
cause’ requirement” in their Response filed on June 20, 2013, “that information could not provide a basis
for finding good cause[] because [Appellants] did not verify that information as the Rule requires.” Id. at
16-17. The Appellees also argue that it was only when the Appellants filed their Motion to Reconsider
that they “submitted various materials . . . intended to show prejudice if the [Attorneys] were not
temporarily admitted,” that such materials were available prior to the court’s September 9 Order, and that
accordingly they “provide no basis for reversing the trial court’s exercise of its discretion to deny
temporary admission.” Id. at 17. However, because the underlying premise of the Appellees’ argument is
based upon an erroneous interpretation of Rule 3(2)(a)’s good cause determination made by the trial
court, we need not address this argument.

        The Appellees further argue that the issues presented by the Appellants are not within the scope
of the interlocutory appeal, noting that the trial court certified its September 9 Order “and only that
Order.” Id. at 18. They note that the Motion to Vacate and Motion to Reconsider filed on September 26,
2013 were deemed denied and the Appellants “never obtained certification from the trial court to request
immediate appeal of the disposition” of these motions. Id. Our opinion today addresses only arguments
made with respect to the September 9 Order. Accordingly, we need not address this argument by the
Appellees.
                                                    28
admission, and thus would have had no reason to present” such arguments. Appellants’

Reply Brief at 3. We agree with the Appellants that they could not have anticipated that

the trial court would misinterpret Local Rule 5(C) and identify a presumption against pro

hac vice admission, and accordingly they did not waive their argument on appeal.

                                    CONCLUSION

      For the foregoing reasons, we reverse the court’s September 9 Order, and we

remand with instructions to grant the Attorneys pro hac vice admission.

      Reversed and remanded with instructions.

VAIDIK, C.J., and NAJAM, J., concur.




                                           29